IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-72,881-06


                           EX PARTE LAMAR BURKS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 843968-C IN THE 208TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to 70 years’ imprisonment. The Fourth

Court of Appeals affirmed his conviction. Burks v. State, 04-01-00041-CR (Jan. 10, 2003).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       According to a motion filed by habeas counsel, this record was forwarded to this Court before

a scheduled evidentiary hearing could take place in the trial court. The district clerk properly

forwarded this application to this Court under Texas Rule of Appellate Procedure 73.4(b)(5).

However, the application was forwarded before the scheduled hearing could take place and before

the trial court made findings of fact and conclusions of law. We remand this application to the trial
court to complete its evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 5, 2020
Do not publish